[UNPUBLISHED]
PER CURIAM.
In September of 1994, the district court1 sentenced Frankie Louis Vasquez to 63 months of imprisonment, to be followed by three years of supervised release.
Following a March 5, 2002, revocation hearing, the district court sentenced Vasquez to 90 days of incarceration, to be followed by eighteen months of supervised release.
Vasquez now appeals from the sentence, contending that the district court erred in denying his motion for continuance of the revocation proceedings. Having reviewed the record in this highly fact-bound case, we conclude that the district court did not abuse its discretion in denying the motion and that an extended opinion would have no precedential value.
*798The judgment is affirmed. The government’s motion to dismiss the appeal as moot is denied.

. The Honorable Michael J. Melloy, then a United States District Judge for the Northern District of Iowa, now a member of the United States Court of Appeals for the Eighth Circuit.